Frankum, Justice.
Where a transcript of the record in a case appealed to this court is transmitted to the clerk of this court upon a certificate of the clerk of the trial court that the same is “a true and complete copy of those portions of the record required by the notice of appeal to be transmitted to the Supreme Court of Georgia,” the Clerk of the Supreme Court must docket the same promptly upon its receipt by him and the time within which the enumeration of errors of the appellant must be filed under Rule 14 and Rule 20' (as amended on December 18, 1969) of this court must be counted from the date of such docketing. This is true, notwithstanding that thereafter an additional transcript containing documentary evidence is received and filed by the clerk. Accordingly, when, as in this case, the notice of appeal and the transcript of the record certified by the trial court clerk in the language above quoted were filed and docketed in this court on December 22, 1969, and thereafter an additional transcript was transmitted to and filed by the clerk of this court on January 2, 1970, and where the enumeration of errors was not received and filed by the clerk of this court until January 19, 1970, the appellant, not having filed his enumeration of errors within 20 days from the docketing of the case, failed to perfect his appeal within the time required by the rules of this court and the case must be dismissed. See Hart v. Radney, 224 Ga. 686 (164 SE2d 128).

Appeal dismissed.


All the Justices concur.